NORTHCUTT, Judge.
Theodore DeLong filed a notice of appeal directed to a summary final judgment of foreclosure entered in favor of Paradise Lakes Condominium Association. However, the judgment is not final or appealable because the circuit court did not resolve DeLong’s interrelated counterclaims. See Innovision Practice Grp., P.A. v. Branch Banking & Tr. Co., 135 So.3d 501, 502 (Fla. 2d DCA 2014). Because the court departed from the essential requirements of law when it authorized the sale of the property1 prior to the rendition of an ap-pealable final judgment, and because there is no available appellate remedy that would protect DeLong’s interest in the property, we treat the appeal as a proceeding for writ of certiorari. See E. Ave., LLC v. Insignia Bank, 136 So.3d 659, 664-66 (Fla. 2d DCA 2014); Innovision Practice Grp., *266135 So.3d at 502-03. Accordingly, we grant the writ and quash the order under review.
Petition for writ of certiorari granted; final summary judgment of foreclosure quashed.
SLEET and LUCAS, JJ., Concur.

. The circuit court stayed the sale of the property pending the disposition of this proceeding.